Citation Nr: 0423467	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-00 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to educational assistance benefits.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran entitlement to VA educational assistance, 
claimed under Chapter 30.  He responded by filing a timely 
Notice of Disagreement, and was sent a Statement of the Case 
by the RO.  He then filed a timely substantive appeal, 
perfecting his appeal of this issue.  

The veteran's appeal was originally presented to the Board in 
May 2003, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDING OF FACT

The veteran has received 14 months, 28 days of educational 
assistance benefits under Chapter 34 and 16 months, 5 days 
under Chapter 30, for a total of 31 months and 3 days of 
combined educational assistance benefits under these 
programs.  


CONCLUSION OF LAW

The veteran is eligible for 16 months and 27 days of 
additional educational assistance benefits.  38 U.S.C.A. 
§ 3695(a) (West 2002); 38 C.F.R. § 21.4020 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the present case, the veteran first received educational 
assistance benefits under Chapter 34 in July 1979, and, 
according to a December 2003 VA audit of his educational 
assistance benefits received, he received 14 months, 28 days 
of benefits under that program.  He then received educational 
assistance benefits under Chapter 30 during various time 
periods between 1990 and 1995, and, according to a December 
2003 VA audit of his educational assistance benefits 
received, he received 16 months, 5 days under that program.  
He also received educational assistance benefits as part of 
VA's vocational rehabilitation program through Chapter 31, 
and, according to a December 2003 VA audit of his educational 
assistance benefits received, he received 21 months, 29 days 
of benefits under that program.  In his contentions, the 
veteran does not dispute VA's audit results regarding the 
total educational assistance benefits received.  

The veteran now seeks entitlement to additional educational 
assistance benefits; specifically, he applied for benefits 
under Chapter 30 in May 2001.  His claim was denied in August 
2001 based on a conclusion that he had exceeded the 48-month 
limit on receipt of educational benefits.

Pertinent law and regulation provide that the aggregate 
period for which any person may receive educational 
assistance under two or more programs is limited to 48 months 
(or the part-time equivalent).  38 U.S.C.A. § 3695(a) (2003); 
38 C.F.R. § 21.4020 (2003).  The law specifies which 
educational programs are included in arriving at this 48-
month limit.  Of relevance here is that Chapters 30 and 34 
are listed.  These separate awards of benefits total 31 
months and 3 days of combined educational assistance benefits 
under Chapters 30 and 34, less than the statutory 48-month 
limit.  

The RO included the benefits the veteran received under 
Chapter 31 in calculating the 48-month time period.  However, 
neither 38 U.S.C. § 3695(a) nor 38 C.F.R. § 21.4020 require 
Chapter 31 benefits be considered when determining if an 
applicant has additional educational assistance benefits 
available.  That is, the law expressly lists which 
educational programs are charged against the 48-months of 
entitlement, and Chapter 31 is not listed.

The provisions of 38 C.F.R. § 21.4020(b) are not for 
application here.  That provision states that no person may 
receive assistance under Chapter 31 in combination with 
paragraph (a) of this section in excess of 48 months (or the 
part-time equivalent) unless VA determines that additional 
months of benefits under Chapter 31 are necessary to 
accomplish the purpose of the veteran's rehabilitation 
program.  However, because the veteran is seeking benefits 
under Chapter 30, this section is irrelevant.  See Davenport 
v. Principi, 16 Vet. App. 522 (2002). 


The statutory and regulatory language are clear; only the 
enumerated educational programs "count" when determining 
how many months of benefits a veteran has received.  Chapter 
31 benefits are clearly absent from that list.  In this case, 
the veteran has received only 31 months, 3 days of benefits 
under any of the listed programs (Chapters 30 and 34), and he 
is thus eligible for an additional 16 months, 27 days of 
educational benefits.  


ORDER

Entitlement to eligibility for 16 months, 27 days of 
additional educational assistance benefits is granted.  




	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



